FILE COPY




                             CAUSE NO. 12-14-00155-CV
                           IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                     TYLER, TEXAS


BRENDA BREWER, DEANNA
MEADOR, PENNY ADAMS,
SABRA CURRY AND DEBORAH
BEANE, APPELLANTS       }                          APPEALED FROM 3RD

V.                                         }       DISTRICT COURT IN AND FOR

LOWE'S HOME CENTERS INC., }                        ANDERSON COUNTY, TEXAS
APPELLEE


                        ORDER FOR RELEASE OF CONTEMNOR

       On December 22, 2014, following a hearing at which Reporter Ms. Helen C. Wooten was
present with her counsel, this Court found that Ms. Helen C. Wooten was in contempt of this
Court for violating its order entered on November 4, 2014. As part of the penalty assessed, Ms.
Helen C. Wooten was arrested and confined in the Smith County Jail, subject to the terms and
conditions set forth in this Court’s Judgment of Contempt dated December 22, 2014. Ms. Helen
C. Wooten’s confinement was ordered to continue until the complete record in this appeal was
presented in legible format for filing in this Court and Ms. Helen C. Wooten received
notification from the Court that the record had been accepted and filed. Those two conditions
have now been satisfied. Accordingly,
       IT IS THEREFORE ORDERED that the Sheriff of Smith County, Texas, immediately
release Reporter Ms. Helen C. Wooten from confinement in the Smith County Jail.
                                                                                FILE COPY

       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
29th day of December 2014, A.D.
                                                CATHY S. LUSK, CLERK
                                                12TH COURT OF APPEALS


                                                By: ________________________________
                                                Katrina McClenny, Chief Deputy Clerk